Case 7:18-cv-05474-KMK Document 54 Filed 02/14/20 Page 1of1

 

Ortoli | Rosenstadt rh 2 MO FE N DO R S Er

366 Madison Avenue, 3 Floor
New York, New York 10017

Telephone: (2£2} 588-0022
Facsimile: (866) 294-0074
Email: msg@orlip. legal
Marc §. GOTTLIEB
Direct Dial: (212) 829-8943

February 14, 2020

Honorable Kenneth M. Karas

United States District Court
Southern District of New York

300 Quarropas Street, Chambers 533
White Plains, New York 10601-4150

Re: SEC v. Joe Fiore, et al.
Case No. 18-cv-5474

 

Dear Judge Karas:

We represent Defendants Joseph A. Fiore, Berkshire Capital Management and Eat at Joe’s
(collectively, “Defendants”) in this action. Pursuant to your Standing Order (§§ I.C, IT A),
Defendants respectfully request a pre-motion conference to address the parties’ joint request for
a ninety (90) day stay of discovery to allow the parties to seek Commission approvai of an
agreement in principle reached earlier this week in discussions with counsel that would resolve
all claims in this matter. Counsel for the Commission and Defendants are currently taking the
steps required to submit the proposed agreement to the Commission, including drafting proposed
settlement documents.

I thank the Court for its consideration of the foregoing.

The Sa 1S granted TAL Respectfully submitted,

 

Pardes Shall u paay TAL ORTOLI ROSENSTADT, LLP.
Court an me Status of ; By: /si Mare S. Gottlieb
bu n QO lara Marc 8. Gottlieb
g erry mene 4 3). 366 Madison Avenue, 3" Floor
Mo ik New York, New York 10017
Than / (Tel) (212) 829-8943
So order od (Fax) (866) 294-0074

(Email) msg@orllp. legal

ce: J J. Bow .
_ Christian S¢ " ca

* 2/19/2020

 

 
